Citation Nr: 1432365	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  12-09 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for posttraumatic stress disorder (PTSD) has been received, for accrued benefits purposes.

2.  Entitlement to service connection for PTSD, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	C. Kempton Letts, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active military service from December 1963 to June 1971, which was characterized as honorable, and from April 1979 to May 1981, which was characterized as other than honorable.  The Veteran died in June 2009; the appellant is his widow. 

The appeal to the Board of Veterans' Appeals (Board) arose from September 2009 and October 2010 rating actions.  In the September 2009 and October 2010 rating decisions, the RO, inter alia, denied the appellant's request to reopen the previously denied claims for service connection for PTSD.  In December 2009 and December 2010, the appellant filed notices of disagreement (NODs) with both decisions.  A statement of the case (SOC) was issued in March 2012, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals ) in April 2012. 

In the March 2012 SOC, the RO reopened the claim for service connection for PTSD and considered the claim for service connection on the merits, for accrued benefits purposes, on the merits.  However, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A.  §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, in view of the Board's favorable disposition on the appellant's request to reopen-the Board has characterized the appeal involving PTSD as encompassing both issues set forth on the title page.

In August 2012, the appellant testified during a hearing before a Decision Review Officer (DRO) at the RO; and, in June 2013, the appellant testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  Transcripts of both hearings are of record. 

In August 2013, the undersigned granted the motion of the appellant's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2013).

In September 2013, the Board remanded the request to reopen the claim for service connection for PTSD, for accrued benefit purposes, to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the RO/AMC granted substitution of the surviving spouse as the appellant for the purpose of continuing the appeal (as reflected in a November 2013 Memorandum), but continued to deny the claim (as reflected in an April 2014 supplemental SOC (SSOC)) and returned the matter on appeal to the Board for further consideration.

The Board notes that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) files associated with the appellant's claim.  With the exception of the transcript for the Board hearing, a review of the documents in Virtual VA reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, with the exception of the April 2014 SSOC, the VBMS file does not contain any other documents.

The Board's decision reopening the claim for service connection for PTSD-now, for accrued benefits purposes, is set forth below.  The claim for service connection for PTSD on the merits, for accrued benefits purposes, is addressed in the remand following the order; this matter is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the appellant when further action, on her part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  In June 2002 rating decision, the RO denied a claim for service connection for PTSD; although notified of the denial, the Veteran did not initiate an appeal.

3.  Evidence associated with the claims file since the June 2002 denial of the claim for service connection for PTSD includes new evidence that relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 2002 rating decision in which the RO denied service connection for PTSD is final.  38 U.S.C.A. § 7105(b) (West 2002 & Supp. 2013); 38 C.F.R.  §§ 3.104, 20.302, 20.1103 (2013).

2.  As pertinent evidence received since the June 2002 denial is new and material, the criteria for reopening the claim for service connection for PTSD-now, for accrued benefits purposes-are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the request to reopen the claim for PTSD, the Board finds that all notification and development action needed to fairly resolve this aspect of the appeal has been accomplished.

II.  Analysis

Under legal authority in effect in currently and at the time of the prior denial, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A.  § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

The RO denied the Veteran's original claim for service connection for PTSD in a June 2002 rating decision.  The evidence then of record consisted of the Veteran's service treatment and personnel records and VA treatment records dated to April 2001.  Service treatment records included a September 1967 service examination and medical history.  In the medical history, the Veteran reported frequent trouble sleeping and depression or excessive worry.  The records showed that the Veteran was stationed on the USS Southerland from June 1966 to October 1968.  The RO acknowledged that the USS Southerland served in the waters of Vietnam; however, as the Veteran did not engage in combat with the enemy and the VA records did not establish a confirmed diagnosis of PTSD, the RO denied the claim. 

Although the Veteran was notified of the denial and his appellate rights, he did not initiate an appeal.  Moreover, no additional evidence was received within the one-year appeal period, and no additional service records (warranting reconsideration of the claim) have been received at any time.  See 38 C.F.R. § 3.156(b), (c).  As such, the RO's June 2002 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In this case, prior to his death, the Veteran sought to reopen his claim for service connection in March 2009.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R.  § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Among the pertinent evidence added to the claims file since June 2002 are additional VA treatment records, Social Security Administration (SSA) records, internet articles concerning the history of the USS Southerland, a June 2010 e-mail from a fellow service member, and the appellant's Board and RO hearing testimony.  The appellant essentially described the Veteran's PTSD symptoms.  Significantly, the additional VA treatment records include a July 2001 record that showed the Veteran was diagnosed with PTSD as well as subsequent treatment records also showing a diagnosis of PTSD.  Moreover, the SSA records include the report of  a November 2002 private psychiatric evaluation that also documents a diagnosis of PTSD. 

The ship history documents that the USS Southerland was in the waters of Vietnam in 1956 and 1966 and again from December 1967 to June 1968, while the Veteran was stationed on board.  Importantly, the history shows that in July 1966, the ship was stationed near the Mekong Delta operating with the USS Intrepid.  She was detached for fire support duty for 11 days.  The history observes that during October and November 1966, the ship had returned to the Tonkin Gulf for search and rescue duty.  The ship again returned to Vietnam in December 1967 to June 1968 to essentially perform the same operations.  The June 2010 e-mail from the fellow service member also confirms these operations.  

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for PTSD-now, for accrued benefits purpose.  The Board finds that the evidence is "new" in that it was not before agency decision makers at the time of the June 2002 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it now shows a diagnosis of PTSD, which was one of the reasons for the prior RO denial.  The evidence also provides further information concerning the Veteran's in-service stressors.  This evidence, while certainly not conclusive, relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD (i.e., a current diagnosis based on in-service stressors), and thus, when presumed credible, also raises a reasonable possibility of substantiating the claim.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010).

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for PTSD, for accrued benefits purposes, are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.



ORDER

As new and material evidence to reopen the claim for service connection for PTSD, for accrued benefits purposes, has been received, to this limited extent, the appeal is granted.


REMAND

In light of reopening the claim for service connection for PTSD, the Board finds that further AOJ development of the claim for service connection, on the merits, is warranted.  

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  A recent amendment to the PTSD regulation provides that, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3) (2012); 75 Fed. Reg. 39843 - 39852 (July 13, 2010).  

Thus, the primary effect of the amendment of § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor related to the Veteran's "fear of hostile military or terrorist activity."  In such instances, in lieu of verifying any reported, in-service stressor(s), a medical opinion concerning the adequacy of the stressor(s), and the relationship between the stressor(s) and a veteran's symptoms, is obtained from a VA, or VA contracted, psychiatrist or psychologist.  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  

In this case, the Veteran was diagnosed with PTSD prior to his death, as reflected, for example, in VA treatment records and SSA records.  The Veteran's Form DD 214 indicates that he was a radio operator.  The record does not indicate that the Veteran was involved in combat, and the Veteran received no medals indicative of combat service.  However, VA treatment records showed that the Veteran reported seeing combat in Vietnam.  The Board also observed that as discussed above, the USS Southerland did participate in combat operations in Vietnam while the Veteran was stationed on board.  The Veteran's alleged stressors also included having to locate and retrieve five dead Marines that were floating in the water after failing to rendezvous with a Marine helicopter in time.  The Veteran also described another incident witnessing the rescue of a wounded pilot who had been shot down.  The RO has previously determined that these in-service stressors had not been corroborated.  However, as pointed out by the appellant's representative in a May 2014 statement, no attempts have been made to search the USS Southerland ship logs while the Veteran was stationed on board.  

In light of the foregoing, an attempt should be made to search the ship logs of the USS Southerland for the months of July 1966, August 1966, October to November 1966 and if possible from December 1967 to June 1968 for possible verification of the Veteran's alleged stressors described above.

Moreover, during the course of receiving treatment, the Veteran has also vaguely reported participating in and witnessing combat activity while serving in the "brown" waters of Vietnam.  As indicated above, the RO has been unable to verify the occurrence of any actual, claimed in-service events; hence, the diagnoses of PTSD based on the occurrence of such events are inadequate to resolve the claim.  However, as noted above, it also appears that prior to his death, the Veteran had asserted fear associated with such events, and with service in the "brown" waters of Vietnam, he served in a location involving exposure to hostile military activity.  

Although the Veteran's VA treating physicians have generally indicated that the Veteran's PTSD is related to combat activities and the stressors described by the Veteran, there is no medical evidence or opinion addressing whether fear associated with exposure to hostile military activities resulted in the Veteran's PTSD (or other diagnosed psychiatric disability).  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Hence, the AOJ should arrange to obtain an opinion addressing this/these matter(s)-based on review of the entire record-from a VA  psychiatrist or psychologist.  

Prior to obtaining any opinion, to ensure that all due process requirements are met, and that the record before the examiner is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

In this regard, the AOJ should give the appellant another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The AOJ's letter to the appellant should explain that she has a full one-year period for response.  See 38 U.S.C.A.  § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Adjudication of the claim should include consideration of all evidence associated with the paper and electronic claims files since the AOJ's last adjudication of the claim for service connection for PTSD, on the merits, for accrued benefit purposes.

Accordingly, this matter is hereby REMANDED for the following actions:

1.  Furnish to the appellant and her attorney a letter requesting that the appellant provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request further information concerning the Veteran's asserted combat-related activities in Vietnam.

Clearly explain to the appellant that she has a full one-year period to respond (although VA may decide this claim within the one-year period).

2.  If the appellant responds, obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2013).  All records and responses received should be associated with the claims file.  If any records sought are not obtained notify the appellant and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  Search the ship logs for the USS Southerland for the months of July 1966, August 1966, October to November 1966 and if possible from December 1967 to June 1968 to attempt to verify the Veteran's alleged stressors of having to locate and retrieve five dead Marines after failing to rendezvous with a Marine helicopter in time and witnessing the rescue of a wounded pilot who had been shot down.  

4.  After all records and/or responses received have been associated with the claims file, request a medical opinion from a psychiatrist or psychologist, at an appropriate VA medical facility.  The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to provide the opinion, and the opinion should include discussion of the Veteran's documented medical history and all lay assertions.  

The provider should be notified whether any of the Veteran's claimed stressors have been verified.  The examiner should clearly indicate whether the Veteran met the diagnostic criteria for PTSD prior to his death.  If so, the provider should render an opinion, based on review of the record-to include any statements or other documents referencing the Veteran's fear associated with hostile military activity- as to whether the Veteran's PTSD at least as likely as not (e.g., a 50 percent or greater probability) (a) resulted from the verified stressor(s), or (b) resulted from his fear of hostile military or terrorist activity."  

Also, if any current psychiatric disability/ies other than PTSD is/are diagnosed, with respect to each such diagnosed disability, the provider should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service-to include fear associated with hostile military or terrorist activities.  

Complete rationale for all conclusions reached must be provided.


5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim for service connection for PTSD on the merits, for accrued benefit purposes, in light of all pertinent evidence (to particularly included all that added to the paper and electronic files since the last adjudication of the claim for service connection for PTSD) and legal authority.

7.  If the benefit sought on appeal is denied, furnish to the appellant and her attorney an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


